DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/05/2021 has been entered and fully considered.
Claims 1, 5, 11, and 15 have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Lee fails to teach the claimed feature of "determine the guide route or the travelable route as a driving control target depending on a determination of whether the guide route is set on a pocket-shaped off ramp, the vehicle is driving on an outermost lane of a road on which the vehicle is currently driving, and the vehicle passes through a split point", recited in claim 1. The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. determine the guide route or the travelable route as a driving control target depending on: a determination of whether to deviate from the guide route; or a determination of whether the guide route is set on a pocket-shaped off ramp, the vehicle is driving on an outermost lane of a road on which the vehicle is currently driving, and the vehicle passes through an split point"	With that being said, the requirement for teaching the claim is one or the other, and does not have to be both. As shown on pages [4-5] of the Final Office Action mailed 02/05/2021, Examiner indicated the “or” clause and proceeded with teaching the first part of the A or B statement. 	Examiner brought the Lee reference to teach “a determination of whether to deviate from the guide route”. In paragraph 0014 of the Lee reference, it states that “the control unit is configured to: based on the first V2X information, determine at least one of traffic congestion situations of the road or the exit ramp; and based on the at least one of the traffic congestion situations of the road or the exit ramp, generate a control signal configured to drive the vehicle to the exit ramp”. This indicates that the Lee reference teaches a determination by the control unit to change route due to information being received. 	Therefore, Lee does teach the whole limitation of "determine the guide route or the travelable route as a driving control target depending on: a determination of whether to deviate from the guide route; or a determination of whether the guide route is set on a pocket-shaped off ramp, the vehicle is driving on an outermost lane of a road on which the vehicle is currently driving, and the vehicle passes through a split point" and as such meets the scope of the claimed subject matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 10-15, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (USPGPub 2019/0018419) in view of Aso (USPGPub 2018/0345966).	As per claim 1, Lee discloses a driving controlling apparatus of a vehicle, the apparatus comprising: 	a navigation device configured to provide a guide route set based on input destination and to provide a travelable route (see at least paragraph 0217; wherein the navigation system 770 may provide navigation information. The navigation information may include at least one of map information, information regarding a set destination, path information according to the set destination, information regarding various objects on a path, lane information and current location information of the vehicle); 	memory (see at least Figure 7; item 140) storing instructions executable to control the vehicle (see at least paragraph 0226; wherein the memory 140 is electrically connected to the controller 170. The memory 140 may store basic data for units, control data for controlling operations of units and input/output data. The memory 140 may be a variety of storage devices, such as ROM, RAM, EPROM, a flash drive, a hard drive and the like in a hardware configuration. The memory 140 may store various data for overall operations of the vehicle 100, such as programs for processing or controlling the controller 170); and 	a controller (see at least Figure 7; item 170) configured to execute the instructions (see at least paragraph 0226; wherein the memory 140 is electrically connected to the controller 170. The memory 140 may store basic data for units, control data for controlling operations of units and input/output data. The memory 140 may be a variety of storage devices, such as ROM, RAM, EPROM, a flash drive, a hard drive and the like in a hardware configuration. The memory 140 may store various data for overall operations of the vehicle 100, such as programs for processing or controlling the controller 170) to: 	determine the guide route or the travelable route as a driving control target (see at least paragraph 0014; wherein the control unit is configured to: determine that the expected driving route of the vehicle includes entering an exit ramp branching from a road currently traveled by the vehicle) depending on: 		a determination of whether to deviate from the guide route (see at least paragraph 0014; wherein the control unit is configured to: determine that the expected driving route of the vehicle includes entering an exit ramp branching from a road currently traveled by the vehicle; based on the determination that the expected driving route of the vehicle includes entering the exit ramp, include the exit ramp in the region of interest; based on the first V2X information, determine at least one of traffic congestion situations of the road or the exit ramp; and based on the at least one of the traffic congestion situations of the road or the exit ramp, generate a control signal configured to drive the vehicle to the exit ramp); or a determination of whether the guide route is set on a pocket-shaped off ramp, the vehicle is driving on an outermost lane of a road on which the vehicle is currently driving, and the vehicle passes through an split point. Lee does not explicitly mention calculate road information included in a route of the driving control target and control a speed of the vehicle based on the calculated road information when it is determined that the guide route or the travelable route is the driving control target.	However Aso does disclose:	calculate road information included in a route of the driving control target and control a speed of the vehicle based on the calculated road information when it is determined that the guide route or the travelable route is the driving control target (see at least paragraph 0028; wherein navigation system 3 outputs the road information ahead of the vehicle 2 to the ECU 4 via the in-vehicle network N based on the target route. The ECU 4 controls the speed of the vehicle 2 by controlling the actuator 5 based on the acquired road information…see at least paragraph 0034; wherein When a destination is set by the driver, the route determination unit 32 may determine the target route of the vehicle 2 based on the destination set by the driver, the current position of the vehicle 2, and the map information. When the destination is not set by the driver, the navigation system 3 may determine the target route of vehicle 2 by assuming that the vehicle 2 maintains the lane in which the vehicle 2 is currently traveling based on the current position of vehicle 2 and map information).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Aso with the teachings as in Lee. The motivation for doing so would have been to provide a vehicle control apparatus that can accurately control the speed of the vehicle in accordance with the road environment even if the target route of the vehicle is changed, see Aso paragraph 0007.	As per claims 2 and 12, Lee discloses wherein the travelable route is set on a road other than a road on which the guide route is set (see at least Figure 15).  	As per claims 3 and 13, Lee discloses wherein the controller is configured to: when the vehicle is driving on the road on which the vehicle 36Attorney Docket No: 15438-874 is currently driving based on the guide route, determine that the vehicle does not deviate from the guide route (see at least paragraph 0018; wherein the control unit is configured to: based on the first V2X information, determine that the vehicle is unable to enter the exit ramp according to the control signal configured to drive the vehicle to the exit ramp; and based on the determination that the vehicle is unable to enter the exit ramp, determine an alternate route).  	As per claims 4 and 14, Lee discloses wherein the controller is configured to: when the vehicle is determined not to deviate from the guide route, determine the guide route as the driving control target (see at least paragraph 0349; wherein when a situation that prevents entering into an exit ramp is sensed, the control unit 820 may drive the vehicle to pass the exit ramp, search for a detour route, and inform the vehicle and/or the user of the detour route).  	As per claims 5 and 15, Lee discloses wherein the controller is configured to determine the guide route as the driving control target when: the vehicle is determined to deviate from the guide route; the guide route is set on the pocket-shaped off ramp; the off ramp is in a pocket shape; the vehicle is driving on the outermost lane of the road on which the vehicle is currently driving (see at least paragraphs 0349-0351 and Figure 15; wherein when a situation that prevents entering into an exit ramp is sensed, the control unit 820 may drive the vehicle to pass the exit ramp, search for a detour route, and inform the vehicle and/or the user of the detour route. Examples of situations that prevent entry into ax exit ramp include insufficient remaining distance to safely enter the exit ramp by changing lanes, increased risk (e.g., beyond a predetermined threshold) of collision in changing lanes to enter the exit ramp, and collision risk due to an approaching vehicle on target switching lane); and the vehicle does not pass through the split point (see at least paragraphs 0349; wherein when a situation that prevents entering into an exit ramp is sensed, the control unit 820 may drive the vehicle to pass the exit ramp, search for a detour route, and inform the vehicle and/or the user of the detour route).  	As per claims 7 and 17, Lee discloses wherein the controller is 37Attorney Docket No: 15438-874 configured to determine the travelable route as the driving control target at least when: the vehicle is determined to deviate from the guide route (see at least paragraph 0014; wherein the control unit is configured to: determine that the expected driving route of the vehicle includes entering an exit ramp branching from a road currently traveled by the vehicle; based on the determination that the expected driving route of the vehicle includes entering the exit ramp, include the exit ramp in the region of interest; based on the first V2X information, determine at least one of traffic congestion situations of the road or the exit ramp; and based on the at least one of the traffic congestion situations of the road or the exit ramp, generate a control signal configured to drive the vehicle to the exit ramp); the guide route is not set on the pocket-shaped off ramp; the off ramp is not in the pocket shape; the vehicle is not driving on the outermost lane of the road on which the vehicle is currently driving; or the vehicle passes through the split point.  		As per claims 10 and 20, Lee discloses wherein the controller is configured to:38Attorney Docket No: 15438-874 when the travelable route is determined as the driving control target, control a speed based on a second point having a maximum absolute value of a required deceleration that is calculated at each point of a plurality of curve sections included in the travelable route (see at least paragraphs 0337-0339; wherein the control unit 820 may calculate an optimum driving route for driving the vehicle into the exit ramp at a reduced travel time (e.g., minimum time), considering at least one of the traffic congestion situations of the road and the exit ramp, and generate a control signal to drive the vehicle according to the driving route. In some implementations, the control unit 820 may calculate an optimum speed to drive the expected driving route at a reduced travel time (e.g., minimum time), and generate a control signal to drive the vehicle at the calculated speed).  	As per claim 11, Lee discloses a driving controlling method of a vehicle, the method comprising: 	receiving, by a controller (see at least Figure 7; item 170), a guide route set based on input destination (see at least paragraph 0217; wherein the navigation system 770 may provide navigation information. The navigation information may include at least one of map information, information regarding a set destination, path information according to the set destination, information regarding various objects on a path, lane information and current location information of the vehicle); 	receiving, by a controller, a travelable route (see at least paragraph 0014; wherein the control unit is configured to: determine that the expected driving route of the vehicle includes entering an exit ramp branching from a road currently traveled by the vehicle…generate a control signal configured to drive the vehicle to the exit ramp); 	determining, by a controller, the guide route or the travelable route as a driving control target depending on: a determination of whether to deviate from the guide route (see at least paragraph 0014; wherein the control unit is configured to: determine that the expected driving route of the vehicle includes entering an exit ramp branching from a road currently traveled by the vehicle); or a determination of whether the guide route is set on a pocket-shaped off ramp, the vehicle is driving on an outermost lane of a road on which the vehicle is currently driving, and the vehicle passes through an split point. Lee does not explicitly mention when it is determined that the guide route or the travelable route is the driving control target, calculating road information included in a route of the driving control target and controlling a speed of the vehicle based on the calculated road information.	However Aso does disclose:	when it is determined that the guide route or the travelable route is the driving control target, calculating road information included in a route of the driving control target and controlling a speed of the vehicle based on the calculated road information (see at least paragraph 0028; wherein navigation system 3 outputs the road information ahead of the vehicle 2 to the ECU 4 via the in-vehicle network N based on the target route. The ECU 4 controls the speed of the vehicle 2 by controlling the actuator 5 based on the acquired road information…see at least paragraph 0034; wherein When a destination is set by the driver, the route determination unit 32 may determine the target route of the vehicle 2 based on the destination set by the driver, the current position of the vehicle 2, and the map information. When the destination is not set by the driver, the navigation system 3 may determine the target route of vehicle 2 by assuming that the vehicle 2 maintains the lane in which the vehicle 2 is currently traveling based on the current position of vehicle 2 and map information).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Aso with the teachings as in Lee. The motivation for doing so would have been to provide a vehicle control apparatus that can accurately control the speed of the vehicle in accordance with the road environment even if the target route of the vehicle is changed, see Aso paragraph 0007.


Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (USPGPub 2019/0018419), in view of Aso (USPGPub 2018/0345966), and further in view of Wendt et al. (USPGPub 2019/0164420).	As per claims 6 and 16, Lee and Aso do not explicitly mention wherein the pocket-shaped off ramp includes a shape in which the outermost lane is added to the road on which the vehicle is currently driving.	However Wendt does disclose:	wherein the pocket-shaped off ramp includes a shape in which the outermost lane is added to the road on which the vehicle is currently driving (see at least Figure 2; item 26).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wendt with the teachings as in Lee and Aso. The motivation for doing so would have been to provide safety for the vehicles on the road, see Wendt paragraph 0007.


Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (USPGPub 2019/0018419), in view of Aso (USPGPub 2018/0345966), and further in view of Nishibashi et al. (USPGPub 2013/0103304).	As per claims 8 and 18, Lee and Aso do not explicitly mention wherein a non-pocket shaped off ramp includes a shape extended to the outermost lane of the road on which the vehicle is currently driving.	However Nishibashi does disclose:	wherein a non-pocket shaped off ramp includes a shape extended to the outermost lane of the road on which the vehicle is currently driving (see at least Figure 8).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nishibashi with the teachings as in Lee and Aso. The motivation for doing so would have been to not extend the expressway and provide easy exit for vehicles on that lane. 


Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (USPGPub 2019/0018419), in view of Aso (USPGPub 2018/0345966), and further in view of Sato et al. (JP2011207242A).	As per claims 9 and 19, Lee and Aso do not explicitly mention wherein the controller is configured to: when the guide route is determined as the driving control target, control a speed based on a first point having a maximum absolute value of a required deceleration that is calculated at each point of a plurality of curve sections included in the guide route.	However Sato does disclose:	wherein the controller is configured to: when the guide route is determined as the driving control target, control a speed based on a first point having a maximum absolute value of a required deceleration that is calculated at each point of a plurality of curve sections included in the guide route (see at least paragraph 0007; wherein in the vehicle travel control system, the travel state changed by the travel state changing means is a vehicle speed of the vehicle, and the control device performs vehicle speed control based on a target vehicle speed according to the corner. When the behavior of the vehicle is predicted to be stable while traveling on the section regarded as the straight road, the target vehicle speed is set for each of the two curved sections, and the vehicle speed control is performed by the traveling state changing means. If the behavior of the vehicle is not expected to be stable while traveling in the section regarded as the straight road, one target vehicle speed is set for the whole of the two curved sections and the section regarded as the straight road. It is preferable to perform vehicle speed control by the travel state changing means).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sato with the teachings as in Lee and Aso. The motivation for doing so would have been to provide a traveling state of a vehicle in accordance with a driver's feeling in a traveling road having multiple curved sections, see Sato abstract. 

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0126989 – Provides a method and to a device for regulating the speed of a vehicle, comprising a cruise control unit for controlling the speed and a sensor system based on electromagnetic radiation to detect the environment.	USPGPub 2020/0346654 - Provides a method of storing information for a vehicle, a method of controlling travel of a vehicle, and an apparatus for storing information for a vehicle.	USPGPub 2018/0196444 - Provides controlling a speed of the vehicle based on the speed determined by the path tracking unit; and a steering angle control unit controlling a steering angle of the vehicle based on the progress direction and steering angle determined by the path tracking unit.	USPGPub 2017/0269591 - Provides a travel control system for a work vehicle, which controls a travel of the work vehicle, and also to a work vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662